Citation Nr: 9905855	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  93-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased evaluation for service-
connected post-traumatic stress disorder (PTSD) also 
diagnosed as schizophrenia, currently evaluated as 50 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected pseudofolliculitis barbae.

3.  Entitlement to an increased evaluation for service-
connected for a seizure disorder, currently evaluated as 20 
percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and F. W.



ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1968 to 
April 1972.  This appeal arises from an April 1992 rating 
decision of the St. Petersburg, Florida, regional office (RO) 
which assigned a noncompensable evaluation for 
pseudofolliculitis barbae, after granting service connection 
for the same, and which denied an increased evaluation for 
the veteran's service-connected schizophrenia, evaluated as 
30 percent disabling.  The RO also reduced the disability 
evaluation for the veteran's service-connected seizure 
disorder, from 20 percent to 10 percent, effective from 
September 25, 1991.  The previous 20 percent evaluation had 
been in effect since April 1978.  The notice of disagreement 
was received in May 1992.  The statement of the case was 
issued in June 1992.  The veteran's substantive appeal was 
received in July 1992.  

By a rating action dated in June 1996, the 30 percent 
disability evaluation for PTSD also diagnosed as 
schizophrenia was increased to 50 percent and the 
noncompensable disability evaluation for pseudofolliculitis 
barbae was increased to 10 percent.  The effective date of 
the increases was June 7, 1991.

By a rating action dated in May 1998, the disability 
evaluation for a seizure disorder was restored to 20 percent, 
effective September 25, 1991.

This matter was Remanded by the undersigned in September 1995 
for the purpose of obtaining additional factual and medical 
evidence, and it has been returned to the Board of Veterans' 
Appeal (Board) for appellate review.



FINDINGS OF FACT

1.  The veteran's claims for increased evaluations are 
plausible, and the RO has obtained sufficient evidence for an 
equitable disposition of his claim.

2.  The symptoms of the veteran's PTSD are not manifested by 
more than considerable social and industrial impairment.

3.  The veteran has not routinely displayed symptoms such as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
and an inability to establish and maintain effective 
relationships.

4.  The veteran's seizure disorder is reported to be 
manifested by petit mal seizures, witnessed with a frequency 
of approximately three (3) times a week; he does not have 
grand mal seizures.  


CONCLUSIONS OF LAW

1.  The veteran has stated well-grounded claims for an 
increased evaluation for his service-connected psychiatric 
disability and his seizure disability, and the Department has 
satisfied the duty to assist.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).


2.  The criteria for an evaluation in excess of 50 percent 
for PTSD, also diagnosed as schizophrenia, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.129, 4.130, 4.132, Diagnostic 
Code 9411 (as in effect prior and subsequent to November 7, 
1996).

3.  A rating in excess of 20 percent for a seizure disorder 
is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.10, 4.121, Diagnostic Code 8910 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records show that the veteran received 
treatment for psychiatric problems and neurological 
complaints.  In June 1971, he was evaluated for complaints of 
numbness on the left side of his face.  He denied pain, 
headache, or hearing difficulties.  He indicated that he was 
hit in the face two (2) weeks earlier, and that he been 
experiencing said numbness for the past six (6) days.  On 
examination, he had decreased pinprick and light touch over 
the affected area.  The remainder of the neurological 
examination was normal.  X-rays were also normal.  The 
impression was that the cause of the veteran's complaints was 
unknown.  

In August 1971, the veteran was seen for complaints of 
insomnia and recurrent nightmares about Vietnam.  He reported 
the onset of dizziness and progressive episodes of fatigue in 
February 1972.  There was no evidence of anemia or infection.  
The impression was depressive reaction.  However, following a 
complete examination through the psychiatric clinic, the 
diagnosis was amended to chronic schizophrenic reaction, 
paranoid type.  The psychiatric problem was noted to have 
been manifested by flattened affect, rambling and tangential 
speech, looseness of associations, paranoid ideation, and 
difficulty with hostility.  The veteran received a medical 
discharge.

In April 1972, the veteran filed a claim for service 
connection for a nervous condition.  By a rating action of 
June 1972, he was granted service connection for nervous 
condition.  The veteran was awarded a disability rating of 50 
percent.  Thereafter, following a June 1976 VA psychiatric 
examination, the rating was reduced to 10 percent in August 
1976.

Medical records from North Central Bronx Hospital and the 
Bronx VA Medical Center (VAMC) dated from January 1978 to May 
1978 were associated with the claims folder.  Those records 
show that the veteran received treatment for schizophrenia 
and a seizure disorder.  Significantly, the seizure disorder 
was noted to have been attributed to alcohol withdrawal.  The 
veteran's problem with alcohol was found to be etiologically 
related to his service-connected psychiatric disability.

Based on the findings of the aforementioned medical records, 
service connection for a seizure disorder as secondary to 
alcoholism was granted in August 1978.  A 20 percent 
disability evaluation was assigned.  The RO also found that 
the veteran's service-connected schizophrenia warranted a 30 
percent disability evaluation.

The veteran filed a claim for an increased evaluation of his 
service-connected disabilities in June 1991.  In support 
thereof, he submitted a July 1990 consultation report from 
the Port Richey VAMC mental health clinic.  

The report indicated that the veteran had been referred from 
the vocational office to determine his readiness for 
vocational rehabilitation.  He was noted to have applied for 
vocational rehabilitation in 1988, but, at that time, he was 
determined to be "not ready" due to psychological factors.  
He was reported to have been domiciled with his common law 
wife and their son for 10 years.  The veteran stated that he 
had difficulty finding jobs because of an inability to 
function.  He indicated that he had been self-employed from 
1983 to 1986.  Since that time, he said that he was involved 
in volunteer security work in the community.  

On mental status examination, the veteran was clean and 
neatly dressed.  He was cooperative, alert and oriented times 
three (3).  His affect was agitated.  His mood was tense and 
slightly depressed.  He was preoccupied with how society was 
against him and his desire to advance vocationally.  His 
speech was rambling, circumstantial, and tangential.  Thought 
processes were disorganized with delusion of persecution.  No 
hallucinations were elicited.  The veteran denied homicidal 
or suicidal ideation.  He reported some difficulty with 
sleeping.  After reviewing the results of psychological 
testing, the examiner diagnosed the veteran as having chronic 
schizophrenia, paranoid type.  The examiner indicated that 
the veteran had not been successful at maintaining employment 
due to his psychological problems, and that he was not 
regarded as being "ready for vocational rehabilitation or 
employment at the present time."  The veteran was advised to 
seek psychiatric counseling with use of medications.

Additional medical records from the Port Richey VAMC dated 
from October 1990 to June 1991 show that the veteran sought 
treatment of his service-connected psychiatric disability.  
Notably, he underwent a psychiatric evaluation in April 1991.  
He indicated that he was seeking assistance because he was 
having difficulty communicating with his counselor.  He 
denied alcohol use since 1976.  He said that he lived with 
his common law wife, and that he felt that their marriage was 
"good."  The veteran appeared well groomed and 
appropriately dressed.  His attitude was "sort of mixed."  
While he initially seemed somewhat evasive, he later became 
more at ease and spontaneous.  His affect was appropriate.  
His speech was slightly pressured.  He was defensive and 
somewhat evasive with looseness of associations.  He was not 
suicidal.  He was preoccupied with obtaining aid for his 
studies.  The diagnosis was probable paranoid schizophrenia.

In September 1991, the veteran was afforded a VA general 
medical examination.  He stated that he developed numbness in 
his face in 1975, and that he was given electrical 
stimulation of his upper left extremity.  He said that this 
treatment was followed by a grand mal seizure in 1975.  He 
reported that he had had several petit mal episodes since 
that time.  He said that he was given Dilantin, Stelazine, 
and Thorazine.  He stated that he had not had any seizures 
for "the past few years."  The impression was grand mal 
seizure, by history.

The veteran was also afforded a VA psychiatric examination in 
September 1991.  He stated that he had held approximately 16 
jobs since his discharge.  He asserted that he had difficulty 
with employment because he carried a diagnosis of 
schizophrenia.  He was adequately groomed.  He answered 
questions in a very evasive and tangential fashion.  His 
speech was not really relevant to the questions asked, but he 
denied any mental illness.  He denied any hallucinations.  
The veteran did not have any obvious delusional thinking.  
His cognitive functions were adequate.  The diagnoses were 
paranoid schizophrenia, by history, and paranoid personality 
disorder.  The examiner indicated that the veteran appeared 
to function well with his illness except for the fact that he 
had not been able to keep a job for a long period of time.  
He opined that the veteran was not functioning very well, and 
that continued therapy with medication was advisable.  

By a rating action dated in April 1992, the 30 percent 
disability rating assigned to the veteran's service-connected 
schizophrenia was continued.  The RO found that the evidence 
of record failed to show that the condition caused 
considerable impairment of social and industrial 
adaptability.  In addition, the 20 percent evaluation for 
service-connected for a seizure disorder was reduced to 10 
percent.  The RO determined that the veteran had not had a 
seizure disorder in several years, and that the disability 
was maintained through use of medications.

The veteran appeared for a personal hearing before the RO in 
October 1992.  He argued that he had been suffering from 
psychiatric problems since his service as a medic in Vietnam.  
While he was diagnosed as having schizophrenia, he stated 
that his problems were of a post-traumatic origin.  He 
indicated that his psychiatric state had gone through periods 
of improvement as well as periods of worsening.  He said that 
he received routine treatment through the Port Richey VAMC.  
The veteran testified that he was currently enrolled in 
college, and that he was attempting to get an associate's 
degree in human services.  He stated that he was taking 
Haldol to treat his condition.  With regard to his seizure 
disorder, he stated that he had not had a grand mal seizure 
in several years.  However, the veteran reported that he 
suffered a petit seizure "several months" earlier.  He 
denied taking any medications to treat his seizure disorder.  
He identified VA and non-VA medical records that needed to be 
considered before a decision could be rendered.

Medical records from Richard Trump, M.D., dated from December 
1986 to August 1992 were associated with the claims folder.  
Notably, in an undated summary report, the veteran denied 
problems with fainting spells, convulsions, frequent or 
severe headaches, anxiety, or depression.

Medical records from the Port Richey VAMC dated from June 
1991 to October 1992 show that the veteran received treatment 
for, but not limited to, psychiatric problems.  An August 
1991 treatment note indicated that he continued to take 
classes at the community college.  He denied any new 
problems.  He stated that he had discontinued his medication 
because of its side effects.  However, he admitted that the 
medication had helped him deal with stress.  Follow-up 
reports in September 1991, December 1991, January 1992, and 
March 1992 indicated that the veteran was doing well in 
school.

In December 1992, the hearing officer denied increased 
evaluations of the veteran's service-connected schizophrenia 
and seizure disorder.  The veteran was furnished a 
supplemental statement of the case that same month.

In a June 1994 letter to the Secretary, the veteran asserted 
that he had been misdiagnosed in service.  Since that time, 
he stated that he had unfairly been carrying the diagnosis of 
schizophrenia.  He maintained that the diagnosis should have 
been PTSD.  He contended that the evidence of record clearly 
showed that there was a causal relationship between his 
inservice stressors and his development of psychiatric 
problems.  In support of his claim, the veteran submitted a 
January 1993 letter from the Air Force Sergeants Association 
that indicated that the veteran was felt to have suffered 
from PTSD during his military service.

The matter was Remanded by the Board in September 1995.  
Noting that the veteran had raised the issue of service 
connection for PTSD, and that that issue was inextricably 
intertwined with the issue of an increased evaluation for 
schizophrenia, the Board found that another VA psychiatric 
examination was necessary.  The Board further observed that 
the veteran had identified medical records that were 
pertinent to the adjudication of his claim, but that the RO 
had failed to obtain those records.  The Board also indicated 
that the veteran's Chapter 31 (Vocational Rehabilitation) 
folder should be obtained. 

In a letter dated in November 1995, the RO requested that the 
veteran identify any medical care provider from whom he had 
received treatment for his service-connected disabilities.  
He was informed that he also needed to submit evidence 
regarding the inservice stressors that caused his alleged 
PTSD.  He was further asked to provide lay testimony as to 
the frequency of any seizures.  He was told that these 
statements should emphasize the convulsive and post-
convulsive characteristics of his seizure disorder.

That same month, the veteran submitted a detailed statement 
regarding his inservice stressors.  Essentially, as a medic 
during the Vietnam war, he stated that he was constantly 
exposed to the atrocities of war.  He furnished a copy of his 
service personnel records that indicated that he had "worked 
may long tedious hours caring for a large influx of battle 
casualties."

Medical records from the Port Richey VAMC and Tampa VAMC 
dated January 1991 to November 1995 show that the veteran 
continued to receive monthly evaluations of his psychiatric 
condition.  Treatment notes dated in May, June, October, and 
November 1993 indicated that he veteran continued to take 
college classes.  He was also noted to have taken a part-time 
job at a hardware store.  In June 1994, the veteran indicated 
that he was taking a practicum, and that he liked what he was 
doing.  He stated he was in "good spirits."

In October 1994, the veteran was referred to the neurology 
clinic due to complaints of left-sided numbness.  He was 
noted to have a history of seizures.  The December 1994 
consultation report indicated that his cranial nerves were 
normal.  He had decreased pinprick sensation on the left side 
of his body.  However, the examiner commented that there were 
no genuine motor or sensory deficits on neurological 
examination.  An EEG performed in February 1995 was normal.

The veteran underwent a psychological consultation in 
December 1994 in conjunction with a weight reduction program.  
He was pleasant, cooperative, and lucid.  No signs of 
cognitive impairment were observed.  His psychosis was not 
evident.  He was found to have a strong motivation and to be 
a good candidate for weight reduction.

In September 1995, the veteran reported that he was having 
problems with school.  He said that he had applied for 
multiple scholarships, and that all of them had been  turned 
down.  He indicated that he was feeling very frustrated.  He 
said that he felt that he got no help from VA.  His overall 
condition was noted to have decreased due to a great deal of 
stress.  

The veteran was afforded a VA neurological examination in 
December 1995.  He complained of petit mal seizures with loss 
of concentration and orientation.  However, he stated that 
none of his family had ever witnessed his seizures.  He said 
that he was taking perphenazine and diazepam.  The veteran 
was alert and oriented times three (3).  Extraocular muscles 
were intact.  Funduscopic examination was within normal 
limits.  There was no facial asymmetry.  Motor strength was 
five (5) out of five (5) throughout without drift.  The 
assessment was no conclusive evidence of seizure disorder.  
Although the veteran gave a history of being diagnosed as 
having a seizure disorder in 1977, the examiner observed that 
the record did not substantiate the claim.  The examiner also 
indicated that a February 1995 EEG had shown no abnormal 
findings.  

A VA psychiatric was also provided to the veteran in December 
1995.  He described his inservice stressors.  He stated that 
he had excessive and vivid memories of those events.  He 
endorsed a high anxiety level and poor functioning level over 
the past 20 years.  He said that he experienced periods of 
increased anxiety that adversely affected his employment and 
education.  The veteran reported that he had been in a 
college social work program until VA "shut off" his 
benefits.  He denied any gainful employment or educational 
activity.  He said that he spent the majority of his time 
trying to get further benefits.  On mental status 
examination, there was a mild looseness of associations.  
Paranoia was not evident.  He did not appear to suffer from 
obvious delusions.  However, he had a great deal of trouble 
staying on track.  The veteran's mood was described as 
anxious.  His affect was congruent.  There was no suicidal or 
homicidal ideation or current auditory or visual 
hallucination.  The assessment was generalized anxiety 
disorder, rule-out PTSD and history of psychosis possible 
paranoid schizophrenia.  His Global Assessment of Functioning 
(GAF) was 50.  The examiner stated that the veteran continued 
to experience difficulty engaging in normal activities such 
as the ability to work or attend school.

Affidavits from F.W. and J.C.A. dated in June 1996 were 
associated with the claims folder.  F.W. stated that she had 
known the veteran since 1980.  She reported that she observed 
seizure activity in the veteran in 1996.  The symptoms were 
described as a twitching of the eyes and mouth, stiffening of 
the limbs, and a vacant stare.  F.W. said that this activity 
was somewhere between a petit mal and a Jacksonian type of 
seizure.  She indicated that the activity had presented 
itself within the past 12 months, and that it had lasted 
between 45 seconds and two (2) minutes.  She reported that 
the veteran did not take anti-seizure medication.  F.W. added 
that the veteran was unable to let go of his Vietnam 
experiences.  She said that the veteran would wake up in the 
middle of the night screaming.

J.C.A. stated that she was the veteran's sister.  She said 
that there had been many times when the veteran was unable to 
retain employment due to his "mental, emotional and physical 
disposition."  She argued that the veteran deserved 100 
percent compensation.

Medical records from Dr. Trump dated November 1990 to October 
1994 show that the veteran received treatment for, but not 
limited to, skin and back problems.  With the exception of 
noting his history of treatment for psychiatric problems 
through the VA, there were no findings pertaining to the 
veteran's psychiatric condition or seizure disorder.

Additional medical records from the Port Richey VAMC dated 
from November 1995 to May 1996 were associated with the 
claims folder.  In May 1996, the veteran reported that he was 
upset because he had yet to make progress in getting approval 
to continue his studies for a bachelor's degrees.

By a rating action dated in June 1996, the 30 percent 
disability evaluation assigned to the veteran's service-
connected schizophrenia was increased to 50 percent, 
effective June 1991.  The RO held that a 50 percent 
evaluation was appropriate because evidence of considerable 
impairment of social and industrial adaptability had been 
demonstrated.  The claim of service connection for PTSD was 
deferred pending further examination.  With regard to his 
seizure disorder, the 10 percent disability rating was 
continued.  The RO found that the veteran had failed to 
submit evidence that showed that he had suffered from a major 
seizure within the last two (2) years or at least two (2) 
minor seizures in the last six (6) months.  The veteran was 
issued a supplemental statement of the case dated in June 
1996.

In July 1996, the veteran was afforded a VA psychological 
examination that included the administration of psychological 
testing.  The examiner indicated that the test results were 
"only marginally valid at best due to the patient's 
excessive endorsement of psychopathology."  While the 
veteran endorsed symptoms that were consistent with PTSD, the 
examiner stated that the veteran's symptoms could also 
reflect other psychotic disorders.  In that regard, the 
veteran's history and current treatment were found to be 
suggestive of a major thought disorder.  The impression was 
residual-type schizophrenia.  His GAF was scored as 60.

A VA psychiatric examination was also conducted in July 1996.  
The veteran stated that he had frequent nightmares and 
intrusive thoughts about his experiences in Vietnam.  He said 
that he felt extreme survivor's guilt.  He indicated that he 
would become distressed if he encountered something that 
reminded him of Vietnam.  However, he was vague when he was 
asked to give examples.  He stated that he avoided social 
functions or movies that reminded him of Vietnam.  The 
veteran remarked that developing personal relationships was 
"tough", and that he had few friends.  He added that he 
basically avoided other people.  He said that he had worked 
during his college studies, but that he was not currently 
employed.  He indicated that there was poor job availability 
in his field of human services.

On mental status examination, the veteran's speech was 
coherent and logical.  He was somewhat guarded and evasive in 
answering questions.  He was cognitively intact.  He over-
endorsed symptoms at times and knew a great deal of 
psychiatric terminology.  There was no evidence of delusions 
or visual hallucinations.  He endorsed insomnia, auditory 
hallucinations, and hypervigilence.  He denied homicidal and 
suicidal ideation.  The examiner found that the veteran's 
presentation and history were not consistent with 
schizophrenia.  However, the examiner did feel that the 
veteran's symptoms were consistent with PTSD.  The diagnoses 
were PTSD and history of schizophrenia, currently in 
remission.  His GAF was 60.

The 50 percent disability rating for schizophrenia was 
continued in a November 1996 rating action.  The RO found 
that service connection for PTSD was not warranted because a 
diagnosis of the disability had not been confirmed.  The 
veteran's service-connected seizure disorder was rated as 10 
percent disabling.  A supplemental statement of the case was 
mailed to the veteran in January 1997.

In March 1997, the veteran was afforded a VA PTSD 
examination.  The results of psychological testing conducted 
in March 1997 as well as the findings of the December 1995 
and July 1996 examinations were noted to have been reviewed.  
The examiner stated that the results of all the evaluations 
were essentially the same.  Essentially, those examinations 
were said to show an individual who was "rather strange and 
peculiar" with reported difficulty in thinking and 
concentration.  The impression was residual-type 
schizophrenia and PTSD.  His GAF was 55.  The examiner added 
that the veteran presented with clinical symptomatology that 
was consistent with PTSD.

The veteran underwent a VA psychiatric examination the next 
day.  Again, he endorsed symptoms of insomnia, flashbacks, 
nightmares, intrusive thoughts, and auditory hallucinations.  
He also described vague suicidal ideation but denied intent 
or plan.  The examiner stated that the assessment of 
symptomatology was difficult because of the veteran's 
apparent over-endorsement of symptomatology.  The veteran 
reported that he was living with his girlfriend for the past 
16 years, and that they stayed active by sightseeing and 
traveling around the country.  He indicated that he currently 
did odd jobs.  His affect was appropriate.  His speech was 
normal in rate but circumstantial.  He denied visual 
hallucinations, delusions, slight of ideas, and looseness of 
association.  Again, the veteran was found to be unable to 
endorse the symptomatology of schizophrenia.  The examiner 
stated that the veteran's symptoms were most compatible with 
PTSD.  The diagnoses were moderate PTSD and history of 
chronic paranoid schizophrenia in full remission.  He had a 
current GAF of 65.

In April 1997, a VA neurological examination was afforded to 
the veteran.  He discussed his history of developing left-
sided numbness in service.  He said that he lost 
consciousness at that time, and that, when he awoke, he was 
told that he had had a seizure.  He stated that he no longer 
had generalized seizures.  Rather, the veteran reported that 
he had multiple small seizures that occurred many times 
during the day.  During these episodes, he described losing 
orientation to space and time.  He said he used Valium and 
Sertraline on a regular basis.  The negative results of the 
December 1995 EEG were again reported.  The diagnosis was 
partial complex seizure disorder, not well-controlled by 
Valium.  An addendum indicated that an EEG performed in April 
1997 had been normal.  However, noting that a negative EEG 
did not rule out a seizure disorder, the examiner stated that 
the diagnosis remained unchanged.

The veteran's claims folder was reviewed by a VA mental 
health examiner in July 1997.  The veteran was not seen.  
Essentially, the examiner found that the veteran's 
presentation and level of functioning did not appear to be 
consistent with chronic paranoid schizophrenia.  The 
veteran's symptomatology, however, was determined to be 
compatible with a diagnosis of PTSD.

In November 1997, the RO confirmed the veteran's 50 percent 
disability rating for his service-connected psychiatric 
disability.  The previous diagnosis of schizophrenia was 
observed to have been changed to PTSD.  The veteran's 
service-connected disability was expanded to include PTSD.  
Nevertheless, without regard to the nomenclature used to 
describe the service-connected disability, the RO determined 
that the evaluation was based on the overall symptomatology 
and its effects on social and industrial impairment and not 
by the specific name of the disability.  The evaluation for 
PTSD also diagnosed as schizophrenia was held to warrant a 50 
percent disability evaluation.  The veteran was furnished a 
supplemental statement of the case in November 1997.  The new 
criteria for evaluating psychiatric disorders were cited.

Affidavits from A.M., J.S., R.S., L.C., T.M., and J.C.A. 
dated in December 1997 were associated with the claims 
folder.  These individuals indicated that the veteran did not 
suffer from psychiatric problems prior to his military 
service.  They also stated that the veteran had not used 
illicit drugs, alcohol, or cigarettes since 1977.  The 
veteran was also noted to have been rendered unemployable due 
to his service-connected disabilities.  An increase in the 
veteran's disability benefits was requested.

The veteran was afforded a personal hearing before the RO in 
April 1998.  He complained that he had been falsely labeled 
as a schizophrenic for 26 years.  He said that the true 
diagnosis of PTSD was overlooked.  He stated that he suffered 
from frequent flashbacks, nightmares, intrusive memories, and 
auditory hallucinations.  The veteran maintained that his 
PTSD had destroyed his ability to work.  He asserted that he 
had been turned down for "many jobs over the years" because 
of his psychiatric disability.  He said that he had not held 
a "real job" since 1983.  He stated that he had received a 
"social degree" through VA Vocational Rehabilitation 
assistance, but that he was denied further educational 
benefits.   He indicated that he received monthly treatment 
for his psychiatric disability through the Port Richey VAMC.  
The veteran contended that his psychiatric problems also 
prevented him from establishing healthy and productive 
relationships with people.  However, he reported that he had 
been living with the same woman (F.W.)  for 17 years, and 
that they had a 15 year old son.  

In this regard, F.W. remarked that she maintained a good 
relationship with the veteran, but that the veteran's PTSD 
had caused problems between him and their son.  She said that 
the veteran was anxious a lot of the time.  She added that he 
was a very nervous and withdrawn person.  She stated that he 
suffered from insomnia and frequent flashbacks.  F.W. 
asserted that the veteran's condition had worsened over the 
years.

With respect to his seizure disorder, the veteran testified 
that the last time he suffered a grand mal seizure was in 
1977.  He remarked that he had had other seizures since that 
time.  He indicated that he took Valium to treat his seizure 
disorder.  F.W. reported that she had observed the veteran 
during petit mal seizures.  She said that the petit mal 
seizure occurred about three (3) times a week.  She stated 
that she had never witnessed a grand mal seizure.

By a rating action dated in May 1998, the 50 percent 
disability rating assigned to the veteran's PTSD also 
diagnosed as schizophrenia was continued.  The RO determined 
that the veteran's GAF score had remained between 50 and 65 
over the past three (3) years.  The hearing officer indicated 
that she had reviewed the veteran's entire claims file as 
well as two (2) volumes of his vocational rehabilitation 
records.  The veteran's 20 percent evaluation for a seizure 
disorder was restored, effective September 1991.  A 20 
percent rating was observed to be assigned when there was at 
least one (1) major seizure in the last two (2) years or at 
least two (2) minor seizures in six (6)months.  The RO found 
that the testimony from F.W. was sufficiently probative to 
establish that the veteran suffered from petit mal seizures 
about three (3) times a week.  Grand mal seizures were not 
witnessed.  The veteran was furnished a supplemental 
statement of the case in May 1998.

II.  Analysis

The first inquiry must be whether the appellant has stated a 
well-grounded claim as required by 38 U.S.C.A. § 5107(a).  A 
well-grounded claim is one that is plausible.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  In the context of a claim 
for an increased evaluation of a condition adjudicated 
service connected, an assertion by a claimant that the 
condition has worsened is sufficient to state a plausible, 
well-grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  The appellant in the instant case has stated 
well-grounded claims.  Moreover, as all evidence necessary to 
an equitable disposition of the veteran's claim was obtained 
by the RO, the VA has fulfilled its duty to assist.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §  3.159 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Moreover, 
the VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.

38 C.F.R. § 4.10 provides that the basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function  
under the ordinary conditions of daily life including 
employment.  Whatever system is affected, evaluations are 
based upon lack of usefulness of these parts or systems, 
especially in self-support.  The medical examiner must 
therefore furnish, in addition to the etiological, 
anatomical, pathological, laboratory and prognostic data 
required for ordinary medical classification, a full 
description of the effects of disability upon the person's 
ordinary activity.


A.  PTSD

At the outset, the Board notes that the criteria used to 
determine the extent to which psychiatric disorders are 
considered disabling were changed, effective November 7, 
1996.  To that extent, the record shows that the veteran has 
had notice of the old and new criteria for evaluating PTSD. 

In determining which version of the regulations to apply to 
the facts of this case, the Board notes that the United 
States Court of Veteran's Appeals (Court) has held that where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  In this instance, neither 
Congress nor the Secretary has directed which regulations are 
to be applied under the circumstances of this case.  
Accordingly, the version most favorable to the appellant will 
be considered.

Under the old provisions, in evaluating impairment resulting 
from psychiatric disorders, social inadaptability was to be 
evaluated only as it affected industrial adaptability.  The 
principle of social and industrial inadaptability, the basic 
criterion for rating disability from the mental disorders, 
contemplated those abnormalities of conduct, judgment, and 
emotional reactions which affect economic adjustment; that 
is, impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect prior to November 7, 1996).  The severity of 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful employment and decrease in work efficiency.  The VA 
could not under evaluate the emotionally sick veteran with a 
good work record, nor could it over evaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture.  It was for that reason 
that great emphasis was placed upon the full report of the 
examiner which was descriptive of actual symptomatology.  The 
record of the history and complaints was only preliminary to 
the examination.  The objective findings and the examiner's 
analysis of the symptomatology were the essentials.  
38 C.F.R. § 4.130 (as in effect prior to November 7, 1996).  
Social inadaptability under the previous criteria was to be 
evaluated only as it affected industrial impairment.  
38 C.F.R. § 4.132 (as in effect prior to November 7, 1996).

When evaluating a mental disorder, under the new criteria, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission. The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  When evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign an evaluation 
solely on the basis of social impairment. 38 C.F.R. § 4.126 
(as in effect on November 7, 1996).

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Prior to November 1996, a 50 percent rating 
was assignable when the ability to establish and maintain 
effective or favorable relationships was considerably 
impaired, and, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were so 
reduced as to result in considerable industrial impairment.  
A 70 percent rating was assignable when the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
severe impairment in the ability to obtain or retain 
employment.  38 C.F.R. §  Part 4 Diagnostic Code 9411.

The "new" regulations pertaining to rating psychiatric 
disabilities, in effect as of November 7, 1996, are set forth 
in pertinent part below:

General Rating Formula for Mental 
Disorders:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.                                                             
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.                                             
50

38 C.F.R. §  Part 4 Diagnostic Codes 9201-9440 (1998).

Upon review of the claims file, the Board finds that an 
evaluation in excess of 50 percent is not warranted under the 
"old" or "new" rating criteria.  The record clearly 
indicates that the veteran participated in the VA vocational 
rehabilitation program, and that he received an associate's 
degree in the field of human services.  While he has argued 
that the stigma of carrying a diagnosis of a psychiatric 
disability prevents him from obtaining employment, and that 
problems with anxiety makes working difficult, the Board 
finds that the veteran's capacity to work has been 
established.  Since completing his course work, the record 
shows that the veteran was enrolled in college to obtain a 
bachelor's degree until his benefits through the Vocational 
Rehabilitation program were discontinued.  He has also 
indicated that he worked a variety of odd jobs.  Further, the 
Board notes that the veteran has stated that his inability to 
find gainful employment is limited, in part, because his 
degree in human services does not provide many job 
opportunities.  

With regard to social impairment, the veteran has 
demonstrated that he currently maintains a long-standing 
personal relationship, identified as a common law marriage.  
He has been living with his girlfriend and their son for over 
16 years.  He also reports that he enjoys sightseeing and 
traveling with his girlfriend, and that he has been trying to 
better his relationship with their son.  Further, the record 
documents that the veteran was able to successfully complete 
his program of higher education, and that he enjoyed the 
academic environment.  While he reports avoiding interactions 
with people, and that he has no friends, the Board finds that 
the evidence supports a finding of considerable but no 
greater social impairment.  In other words, the record does 
not reflect severe impairment of the veteran's ability to 
establish and maintain effective relationships with people or 
maintain employment (as required under the "old" rating 
criteria).

Moreover, viewing the veteran's disability picture under the 
"new" criteria, the Board is also unable to find that a 
rating in excess of 50 percent is warranted.  The Board 
concedes that the veteran has had difficulty in adapting to 
stressful circumstances due to anxiety attacks.  
Nevertheless, the veteran has not routinely displayed 
symptoms of suicidal ideation, obsessional rituals which 
interfere with routine activities, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively, impaired impulse control (such 
as unprovoked irritability with periods of violence), spatial 
disorientation, a neglect of personal appearance and hygiene, 
or an inability to establish and maintain effective 
relationships.  In other words, most of the symptoms required 
to evaluate the veteran's PTSD as 70 percent disabling are 
not present.  The preponderance of the evidence is against 
entitlement to a disability rating in excess of 50 percent 
for the veteran's PTSD.

The Board recognizes that the report of the July 1990 
psychiatric consultation indicated that the veteran was not 
ready for vocational rehabilitation or employment, and that 
he has not held full-time employment since 1986.  
Nevertheless, since that time, the veteran was accepted to 
the VA Vocational Rehabilitation program and he completed 
said program.  Moreover, the veteran's GAF has been shown to 
have improved in the past three (3) years.  Notably, his GAF 
was 50 in December 1995, 60 in July 1996, 55 in March 1997, 
and 65 in March 1997.  A GAF between 41 and 50 is indicative 
of, among other things, serious impairment in several areas, 
such as work, family relations, or mood, and an example of 
which is an inability to keep a job due to psychiatric 
impairment.  However, a GAF between 51 and 60 is indicative 
of moderate difficulty in social, occupational, or school 
functioning such as few friends and conflicts with peers or 
co-workers.  See American Psychiatric Association: Quick 
reference to the Diagnostic Criteria from Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, 
Washington DC, American Psychiatric Association, 1994; see 
also Richard v. Brown, 9 Vet. App. 266 (1996).  Thus, by 
virtue of the veteran's most recent GAF scores, his ability 
to work has been shown.

Finally, as previously noted, the Court has held that where 
the law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant should apply.  See Karnas v. Derwinski.  As 
indicated above, a 70 percent evaluation for the veteran's 
PTSD is not warranted under either criteria.

B.  Seizure Disorder

To warrant a rating for epilepsy, the seizures must be 
witnessed or verified at some time by a physician.  As to 
frequency, competent, consistent lay testimony emphasizing 
convulsive and immediate post-convulsive characteristics may 
be accepted.  The frequency of seizures should be ascertained 
under the ordinary conditions of life (while not 
hospitalized).  38 C.F.R. § 4.121 (1998).  Here, the 
testimony of F.W. constitutes credible lay testimony.

The veteran's service-connected seizure disorder is evaluated 
by analogy under Diagnostic Code 8914, psychomotor epilepsy.  
Psychomotor epilepsy as well as Jacksonian epilepsy is rated 
under the general rating formula (Diagnostic Code 8911) for 
major and minor seizures.  The regulations provide that a 
major seizure is characterized by the generalized tonic- 
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).

The General Rating Formula for Major and Minor Epileptic 
Seizures provides as follows:

Averaging at least 1 major seizure per 
month over the last year                                                                   
100 Averaging at least 1 major seizure in 
3 months over the last year; or more than 
10 minor seizures weekly.  80 Averaging 
at least 1 major seizure in 4 months over 
the last year; or 9-10 minor seizures per 
week.             60
At least 1 major seizure in the last 6 
months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures 
weekly.                                                                     
40
At least 1 major seizure in the last 2 
years; or at least 2 minor seizures in 
the last 6 months.                         
20
A confirmed diagnosis of epilepsy with a 
history of seizures..                                                                   
10
Note (1):  When continuous medication is 
shown necessary for the control of 
epilepsy, the minimum evaluation will be 
10 percent.  This rating will not be 
combined with any other rating for 
epilepsy.
Note (2):  In the presence of major and 
minor seizures, rate the predominating 
type.   
Note (3):  There will be no distinction 
between diurnal and  nocturnal major 
seizures.

With regard to epilepsy and unemployability, a note at 
Diagnostic Code 8914 indicates, in pertinent part, as 
follows: 

(1) Rating specialists must bear in mind 
that the epileptic, although his or her 
seizures are controlled, may find 
employment and rehabilitation difficult 
of attainment due to employer reluctance 
to the hiring of the epileptic.  
(2) Where a case is encountered with a 
definite history of unemployment, full 
and complete development should be 
undertaken to ascertain whether the 
epilepsy is the determining factor in his 
or her inability to obtain employment.

EEGs performed in February 1995 and April 1997 showed no 
abnormal findings.  However, the VA examiner indicated in 
April 1997 that a negative EEG did not rule out a seizure 
disorder.  The impression was partial complex seizure 
disorder, not well-controlled by Valium.  The veteran has 
indicated that he has not suffered a grand mal seizure since 
1977.  Instead, he stated that he suffers from petit mal 
and/or Jacksonian type seizures on a weekly basis.  F.W. has 
testified that the veteran has about three (3) of these 
seizure episodes a week.  

Application of the schedular rating criteria to the evidence 
of record reveals no evidentiary basis to support a finding 
that epilepsy is manifested by at least 1 major seizure in 
the last 6 months or 2 in the last year; or an average of at 
least 5 to 8 minor seizures weekly, which are the criteria 
for a 40 percent rating, the next higher level of evaluation.  
The aforementioned lay evidence, which reflects three (3) 
minor seizures a week, more nearly approximates the criteria 
for a 20 percent evaluation, which require evidence of one 
major seizure over the last two years, or at least 2 minor 
seizures in the last 6 months.  Accordingly, the Board finds 
that an increased rating in excess of the currently assigned 
20 percent for the veteran's seizure disorder is not 
warranted.

It is also noted that the record demonstrates the veteran is 
not currently employed, and that he has not held a full-time 
job since 1986.  However, the Board notes that the veteran 
has not attributed his unemployment to his seizure disorder.  
He has indicated that his inability to find work is due to 
his service-connected psychiatric disability and the tight 
job market for individuals with degrees in the field of human 
services.  On consideration of the application of the note at 
Diagnostic Code 8914, to the evidence in this case, the Board 
holds that there is no evidence to support a finding that the 
veteran's seizure disorder is an influencing fact in any 
unemployment.  Further investigation on this subject is not 
warranted.

As part of its September 1995 Remand, the Board asked that 
the veteran's vocational rehabilitation folder be obtained 
and associated with the claims folder.  While the RO appears 
to have reviewed said records, the folders were not 
associated with the claims folder.  However, upon further 
review, the record clearly shows that the veteran was 
accepted to the vocational rehabilitation program, and that 
he obtained an associate's degree through the same.  The 
evidence contained in those records is therefore no longer 
crucial in formulating a decision in this appeal.  As such, 
the Board finds that there is no need for an additional 
Remand for purposes of comporting with the earlier Remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (the Court held 
that a remand by the Board confers on the appellant, as a 
matter of law, the right to compliance with the remand 
orders, and imposes upon the Secretary of Veterans Affairs a 
concomitant duty to ensure compliance with the terms of the 
remand).



ORDER

Entitlement to an increased evaluation for service-connected 
PTSD, also diagnosed as schizophrenia, is denied.

Entitlement to an increased evaluation for service-connected 
seizure disorder is denied.


REMAND

As part of its September 1995 Remand, the Board asked that 
the veteran be afforded a VA dermatology examination to 
determine the severity of his service-connected 
pseudofolliculitis barbae.  In doing so, the examiner was 
asked to render an opinion on the degree of disfigurement, if 
any, caused by the service-connected skin disability.  No 
such opinion was rendered.  The Court has held that an 
examination must provide sufficient information to rate the 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Another VA 
dermatology examination is necessary.

Furthermore, the Board observes that the veteran was denied 
entitlement to service connection for a bilateral knee 
disorder and a heart disability, and that he filed a notice 
of disagreement in July 1996.  Similarly, he filed a notice 
of disagreement in January 1998 with respect to a November 
1997 rating action which denied a total disability evaluation 
based upon individual unemployability.  To date, there is no 
evidence that the veteran has been furnished a Statement of 
Case on the issues of entitlement to service connection for a 
bilateral knee disorder and a heart disability and/or a total 
disability evaluation based upon individual unemployability.  
As the filing of a notice of disagreement places a claim in 
appellate status, the United States Court of Veterans Appeals 
(Court) has held that the RO's failure to issue a Statement 
of the Case is a procedural defect requiring remand.  See 
Godfrey v. Brown, 5 Vet. App. 127, 132 (1993); see also 
Archibold v. Brown, 9 Vet. App. 124, 130 (1996).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary.  Therefore, this case is Remanded to 
the RO for the following development:

1.  The RO should furnish the veteran 
with a Statement of the Case (SOC) on the 
issues of entitlement to service 
connection for a bilateral knee disorder 
and a heart disability and a total 
disability evaluation based upon 
individual unemployability.  The SOC 
should include citations to all pertinent 
regulations.  The veteran should be 
informed that he must file a substantive 
appeal to the SOC if he wishes the Board 
to consider these issues.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his 
service-connected pseudofolliculitis 
barbae since November 1997.  After 
securing the necessary release(s), the RO 
should request the records which are not 
already contained in the claims folder.

3.  The RO should obtain the veteran's 
complete outpatient treatment records 
from the Tampa VAMC, Port Richey VAMC, 
and any other identified VA facility 
since March 1996.  Once obtained, all 
records must be associated with the 
claims folder.

4.  The RO should schedule the veteran 
for a VA dermatology examination.  The 
veteran should be notified of the date, 
time and place of the examination in 
writing, and the RO should advise the 
veteran that, pursuant to federal 
regulations, failure to report for any of 
these examinations, without good cause 
shown, may result in the denial of his 
claim for an increased rating.  A copy of 
this notification letter should be 
associated with the claims file.

5.  After the above records have been 
associated with the claims folder, the 
veteran should be afforded a VA 
dermatological examination.  The claims 
folder must be made available to the 
examiner prior to the examination.  A 
copy of this Remand decision must be 
provided to the physician.  All indicated 
tests must be performed.

The examiner should state whether the 
veteran's pseudofolliculitis barbae has 
resulted in ulceration or extensive 
exfoliation or crusting.  He or she 
should also state whether there systemic 
or nervous manifestations associated with 
the pseudofolliculitis barbae.  The 
examiner should state whether there is 
constant exudation or itching or 
extensive lesions attributable to the 
service-connected skin condition.  
Finally, the examiner should render an 
opinion as to whether the veteran's 
service-connected pseudofolliculitis 
barbae has resulted in disfigurement.  If 
so, the disfigurement should be 
classified as slight, moderate, severe or 
marked, or completely or exceptionally 
repugnant.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

7.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If any of the benefits sought on 
appeal remain denied, the veteran should 
be furnished a supplemental statement of 
the case, to include the provisions of 38 
C.F.R. § 3.655 if appropriate, and given 
the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  Quarles  The veteran need 
take no action until he is further informed.  The purpose of 
this REMAND is to obtain additional factual and medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

